UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7650


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WILBUR DERRICK GREEN,

                      Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00031-JLK-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbur Derrick Green, Appellant Pro Se. Anthony Paul Giorno,
Assistant  United  States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilbur    Derrick   Green       appeals   the    district       court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                      We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                        United

States   v.    Green,    No.   4:06-cr-00031-JLK-1          (W.D.    Va.    Nov.   28,

2011).     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in    the     materials

before   the    court    and   argument       would   not   aid     the    decisional

process.



                                                                             AFFIRMED




                                          2